Citation Nr: 0827187	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This case came before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the VA Regional Office in Des Moines, Iowa 
that granted service connection for PTSD and awarded a 20 
percent disability rating.  Analysis of this issue thus 
requires consideration of the rating to be assigned effective 
from the date of award of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran was afforded a videoconference hearing in April 
2007 before the undersigned Veterans Law Judge sitting at 
Washington, D.C.  The transcript is of record.

In August 2007, the Board granted a disability evaluation of 
30 percent for PTSD and an appeal to the United States Court 
of Appeals for Veterans Claims (Court) ensued.  In response 
to a joint motion by the parties to the appeal, the Court 
vacated the Board's decision in March 2008, and remanded the 
matter to the Board for further consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue on appeal.  The VCAA and its 
implementing regulations require that VA provide notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Additionally, the 
claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The Board points out that as the 
RO has not sent any VCAA notice letter to the veteran for 
entitlement to an evaluation in excess of 30 percent for 
PTSD, he has not been informed by letter of the specific 
rating criteria necessary for entitlement to a higher 
disability evaluation in this regard.  Accordingly, the case 
is remanded in order to comply with the statutory 
requirements of the VCAA and Vasquez-Flores.

Review of the record discloses that the veteran was most 
recently afforded VA evaluation for the service-connected 
PTSD in September 2006.  Since this case is being remanded 
for other reasons, and the veteran avers that service-
connected disability is substantially more disabling than 
currently rated, he will be provided the opportunity to 
report for examination to ascertain the current status of his 
service-connected PTSD.

Additionally, the record also indicates that additional 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility and should be 
retrieved. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran 
appears to receive continuing VA treatment.  The most records 
date through October 5, 2005.  Therefore, VA outpatient and 
inpatient records dating from October 6, 2005 should be 
requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.

2.  VA outpatient clinical records 
dating from October 6, 2005 should 
be requested and associated with 
the claims folder.

3.  The veteran should be afforded 
a comprehensive VA psychiatric 
examination to determine the 
current severity of service-
connected PTSD.  The claims folder 
and a copy of this remand should 
be made available to the examiner 
for review prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  All 
necessary tests and studies, 
including appropriate 
psychological studies (if deemed 
necessary by the examiner), should 
be conducted in order to identify 
the degree of social and 
occupational impairment 
attributable to PTSD.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner should be 
asked to address the specific 
criteria of 38 C.F.R. § 4.30, 
Diagnostic Code 9411 (2007)(to be 
provided by the RO) and identify 
those criteria met by the veteran, 
to include whether the appellant 
has deficiencies in each of the 
following areas: work, school, 
family relations, judgment, 
thinking, and mood.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



